                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                    3:18-cv-606-MOC

DEON INMAN,                         )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                       ORDER
                                    )
WELLS FARGO HOME MORTGAGE, )
                                    )
                  Defendant.        )
___________________________________ )

        THIS MATTER is before the Court on Defendant’s Motion to Strike Plaintiff’s

Amended Complaint. (Doc. No. 21). The Court grants the motion for the reasons stated in

Defendant’s brief. That is, Plaintiff was required under Rule 15(a) of the Federal Rules of Civil

Procedure to file a motion with the Court seeking amendment. The motion to strike is granted

without prejudice to Plaintiff to file a motion to amend his Complaint in accordance with Rule

15.

       IT IS SO ORDERED.

 Signed: June 16, 2020




                                                1



         Case 3:18-cv-00606-MOC Document 24 Filed 06/16/20 Page 1 of 1
